In an action by plaintiff, a corporation engaged in operating self-service food stores, to recover damages allegedly sustained by reason of defendant’s breach of an agreement whereby defendant was to lease to plaintiff, for a period of ten years, space in a building to be erected by defendant on premises which it owned, to be used by plaintiff for the operation of a supermarket, plaintiff appeals from so much of a judgment, entered after a trial before the court without a jury, as dismisses the second cause of action set forth in its complaint. In said cause of action plaintiff sought to recover, as damages for the alleged breach of contract, prospective profits which it allegedly would have earned from the operation of the proposed store during the term of the lease. Judgment, insofar as appealed from, unanimously affirmed, with costs. Under the circumstances disclosed, plaintiff was not entitled to recover damages measured by such prospective profits. (Kolodny v. Schwartz, 276 App. Div. 930; Friedland V. Myers, 139 N. Y. 432; Dodds v. Hakes, 114 N. Y. 260; Wither-bee v. Meyer, 155 N. Y. 446; Williamson v. Stevens, 84 App. Div. 518.) Present — Nolan, P. J., Sneed, Wenzel and MaeCrate, JJ.; Adel, J., not voting.